DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to communications dated 01/14/2021.  Claims 42-61 are still pending in the application.

Drawings
The drawings were received on 01/14/2021.  These drawings are not approved because it would constitute new matter for a rationale is that the instant application is a continuation of prior application 15/066,621 issued into patent number 9,544,236 and a continuation of prior application 14/127,838 issued into patent number 9,313,135.  And the disclosure of a continuation application must be the same as the disclosure of the prior-filed application. See MPEP § 201.07.   The disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application.  As a result, the below objection to the drawings is still applicable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations of a wireless temperature unit comprising:  a temperature sensor, a radio transmitter; and a radio receiver, recited in base claims 42, 60, and functional limitations referenced to such unit as recited in method claim 61, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The amendment to paragraphs [0050] and [0051] as proposed in the response filed on 01/14/2021 is acknowledged but it is not entered because it would constitute new matter for a rationale is that the instant application is a continuation of prior application 15/066,621 issued into patent number 9,544,236 and a continuation of prior application 14/127,838 issued into patent number 9,313,135.  And the disclosure of a continuation application must be the same as the disclosure of the prior-filed application. See MPEP § 201.07.   The disclosure of a continuation or divisional 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a wireless temperature unit comprising:  a temperature sensor, a radio transmitter; and a radio receiver, recited in base claims 42, 60, and functional limitations referenced to such unit as recited in method claim 61.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
It is noted that the instant application is a continuation of prior applications 15/066,621 and 14/127,834.  The disclosure of a continuation application must be the same as the disclosure of the prior-filed application. See MPEP § 201.07.   The disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application.  With this in mind, claims 42-61 of the instant application call for a wireless temperature unit comprising:  a temperature sensor, a radio transmitter; and a radio receiver to include all functional limitations structurally and functionally interconnected in a manner recited in base claims 42, 60, and functional limitations referenced to such unit as recited in method claim 61. There is no support for such wireless temperature unit in the original specification.   In other words, the claimed wireless temperature unit would constitute new matter if inserted in the prior-filed applications.  As a result, the claims are rejected.  Should the Applicant contest the Examiner’s position on this matter, kindly show all the details of the claimed wireless temperature unit in the original specification in a manner as recited in claims 42-61.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 42-61 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith et al (US 7,324,824) (hereinafter “Smith”).
Regarding claim 42, in accordance with Smith reference entirety, Smith discloses a temperature monitoring system (Fig. 7 and corresponding description begins in col. 13, line 63 and thereinafter) comprising: 
	a network (700) comprising a plurality of Wi-Fi access points (780A and 780B), each Wi-Fi access point being configured for bi-directional Wi-Fi communication (790A and 790B) with devices (720A, 720B, and 720C or 730A, 730B, and 730C) that are associated with the Wi-Fi access points (780A and 780B), wherein each Wi-Fi access point (780A and 780B) is further configured to receive messages (790A, 790B and 790C) by radio from devices (770, 720) that are not associated with the Wi-Fi access points (780A and 780B) and to forward (760A and 760B) the messages onto the network (700) (col. 13, lines 38-55, access points 780A and 780B are discussed.  Col. 14, lines 16-39 and thereinafter, it is also discussed object 770 is a wireless device 140 of Fig. 1 referred to as a mobile device, tag, user terminal or other terms … receives wireless signals transmitted from various beacon emitters 730);  
	a non-Wi-Fi radio transmitter (730A or 730B or 710) configured to transmit radio data using a non-Wi-Fi radio protocol (tag/bluetooth or beacon signal through a wired connection or positioning/tracking information) (col. 15, lines 52-67 and thereinafter, it is disclosed a beacon emitter may be programmable, so as to configure the type of beacon signal transmitted.  A beacon emitter may also be configured to send any other information that may be desirable to transmit or broadcast along with the beacon signal accomplished through a wired or wireless connection to a beacon emitter.  Or col. 14, lines 1-15 and thereinafter, it is disclosed position engine 710 is used for determining the position of and tracking of one or more object 770 within the system); and 
	a wireless temperature-sensing unit (720A, 720B, or 720C with connection details depicted in Fig. 8 and described in col. 18, line 26 to col. 20, line 4 and thereinafter), wherein the wireless temperature-sensing unit (720A, 720B, or 720C) (col. 14, lines 56-67 and thereinafter, it is disclosed network monitors 720, also referred to as conditioners, calibrators, or sensors may be deployed to monitor and measure various environmental parameters associated with the network) comprises: 
a temperature sensor (Fig. 8; 830) (col. 18, lines 47-53 and thereinafter, description details of sensors 830 are discussed); 
a radio transmitter (Fig. 8; 380&390A-N) configured to transmit radio messages (measurements) comprising temperature information derived from the temperature sensor (830) for reception by one or more of the Wi-Fi access points (780A and 780B), wherein the wireless temperature-sensing unit (720A, 720B, or 720C) is not associated with the one or more Wi-Fi access points (780A, 780B and 780C) (col. 15, lines 19-35 and thereinafter, it is also disclosed network monitor 720 delivers the measurements to positioning engine 710 over any type of network (i.e. wireless or wired networks).  A network monitor 720A communicates with access point 780A over wireless link 790A.  Col. 14, lines 65-67 and thereinafter, it is also disclosed the sensors 720 may measure the surrounding physical environment and report to the positioning engine 710 any number of measurements, including temperature, humidity, signal characteristics of beacon emitters 730 and other signal sources, etc); and 
Fig. 8; 380) configured to receive and decode command data (measure signals) transmitted by the non-Wi-Fi radio transmitter (730) using the non-Wi-Fi radio protocol (col. 18, lines 32-36, it is disclosed that WLAN interface 380 is used to receive and measure signals in the RF environment, primarily the signals from beacon emitters 730, but possibly also including other jammers and/or noise sources that are in the RF environment, if desired). 
	Regarding claim 43, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses wherein the radio messages comprising temperature information, transmitted by the radio transmitter of the wireless temperature-sensing unit, are multicast radio messages (col. 18, lines 47-53 and thereinafter, it is also disclosed that sensor 830 may measure other environment variables local to the network monitor 720 such as temperature.  Col. 19, lines 41-51 and thereinafter, it is further disclosed the network monitor transmits those measurements using WLAN interface 380 to positioning engine 710). 
 	Regarding claim 44, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses wherein the radio transmitter of the wireless temperature-sensing unit is configured to transmit the radio messages comprising temperature information at a first data rate (801.11), and wherein the radio receiver of the wireless temperature-sensing unit is configured to receive the command data at a second data rate (802.15.4), wherein the second data rate (802.15.4) is lower than the first data rate (802.11) (col. 15, lines 19-51 and thereinafter, it is disclosed the network monitor 720 communicates with access points over links with 802.11 standard while it simultaneously communicates with objects 770 over links with 802.15.4.  802.11 is the WLAN standard and 802.15.4 is a Bluetooth standard having data rate lower than the WLAN standard). 
 	Regarding claim 45, in addition to features recited in base claim 45 (see rationales discussed above), Smith also discloses wherein the second data rate (802.15.4) is less than half the first data rate (802.11) (as above discussed the teaching in col. 15, lines 19-51, Bluetooth standard has lower data rate than the WLAN standard). 
 	Regarding claim 46, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses wherein the Wi-Fi access points (780A and 780B) are connected to one another by a wired network (760A&760B) (see Fig. 7 for connection details between access point 780A and 780B connecting to each other using the wired network 760A and 760B). 
 	Regarding claim 47, in addition to features recited in base claim 46 (see rationales discussed above), Smith also discloses wherein the non-Wi-Fi radio transmitter (710) is also connected to the wired network (760A&760B) (see Fig. 7 for connection details between 710 and wired network 760A and 760B). 
 	Regarding claim 48, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses wherein a maximum data rate supported by the non-Wi-Fi radio protocol (tag/Bluetooth/802.15.4) is less than a minimum data rate supported by a Wi-Fi protocol (802.11) used by the Wi-Fi access points (780A and 780B) (as above discussed the teaching in col. 15, lines 19-51, Bluetooth standard has lower data rate than the WLAN standard). 
claim 49, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses wherein an effective transmission range of the non-Wi-Fi radio transmitter is greater than effective transmission ranges of the Wi-Fi access points when each Wi-Fi access point is communicating with a device associated with the Wi-Fi access point (col. 14, lines 40-47 and thereinafter, all WLAN standards, 802.15.4 and cellular-based data systems are included in the operational environments between the access points, the network monitors and the positioning engine.  Should the cellular-based data system is also considered as the non-Wi-Fi radio transmitter, it is inherent that the cellular-based data systems have greater effective transmission ranges than the WLAN access points). 
 	Regarding claim 50, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses a plurality of non-Wi-Fi radio transmitters (770/740/730) each configured to send radio data using the non-Wi-Fi radio protocol (tag/Bluetooth/cellular), and arranged to form a network of non-Wi-Fi access points for devices communicating using the non-Wi-Fi radio protocol (tag/Bluetooth/cellular) (col. 14, line 16-47 and thereinafter, it is also disclosed object 770 may also be referred to as a mobile device, tag, user terminal, or other terms … receives wireless signals transmitted from various beacon emitters 730 … other device within the system).
 	Regarding claim 51, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses a server (710) configured to receive and process the temperature information forwarded from the wireless temperature-sensing unit (720) by one of the Wi-Fi access points (780) (col. 14, lines 5-15, functional details of positioning engine 710 is discussed.  In addition, col. 15, lines 1-21 and thereinafter, it is further disclosed that the environment (i.e., temperature) may inherently contain one or more signal sources that the sensors may measure and send to the positioning engine 710). 
 	Regarding claim 52, in addition to features recited in base claim 51 (see rationales discussed above), Smith also discloses wherein the server (710) is further configured to control the non-Wi-Fi radio transmitter (770/730) to transmit the command data to the wireless temperature-sensing unit (720) (col. 16, lines 40-66 and thereinafter, it is also discussed upon some triggering event, i.e., motion, sensor input, timer expiration, direction from a control device (such as a positioning engine 710) … the object 770 may transmit the measurement information across a network.  Triggering event includes in direction from a control device is corresponding to the claimed limitation). 
 	Regarding claim 53, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses wherein the wireless temperature-sensing unit (720) is configured to execute a function in response to receiving the command data transmitted by the non-Wi-Fi radio transmitter (770) (col. 16, lines 40-61 and thereinafter, it is also discussed upon some triggering event, i.e., motion, sensor input, timer expiration, direction from a control device (such as a positioning engine 710) … the object 770 may transmit the measurement information across a network … provide the signal for monitoring and measurement by sensors 720 and objects 770). 
claim 54, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses wherein the wireless temperature-sensing unit is configured to have a sleep mode and a wake mode, whereby at least some circuitry in the radio receiver or in the radio transmitter or in a processor of the wireless temperature-sensing unit is inactive in the sleep mode, so as to reduce a power consumption of the wireless temperature-sensing unit, and is further configured to switch from sleep mode to wake mode on receiving a wake signal from the non-Wi-Fi radio transmitter (col. 1, line 57 to col. 2, line 13, it is disclosed various communication formats may be deployed to utilize low power, varying data throughput rates and the like.  The communication formats include all standards of 802.11 and Bluetooth 802.15.4 and derivatives thereof.  It is inherent that all the WLAN stands implemented the power saving mechanism to place/switch the components of devices from a sleep mode to an awake mode or vice versa as needed to save power in a manner as presented in the instant claim). 
 	Regarding claim 55, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses wherein the wireless temperature-sensing unit (sensor) is configured to be carried by or attached to a movable object (col. 13, lines 49-62 and thereinafter, it is also disclosed that sensors may be deployed throughout the space to monitor the environment and provide feedback to what may referred to  as “positioning engine”, which may be a central or distributed computing resource … location therefrom). 
 	Regarding claim 56, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses wherein the wireless temperature-or information from which a position of the wireless temperature-sensing unit can be derived, in a radio message for reception by one or more of the Wi-Fi access points (780A and 780B) (col. 13, lines 49-62 and thereinafter, it is also disclosed that sensors may be deployed throughout the space to monitor the environment and provide feedback to what may referred to  as “positioning engine”, which may be a central or distributed computing resource … location therefrom).
 	Regarding claim 57, in addition to features recited in base claim 56 (see rationales discussed above), Smith also discloses wherein said position information is derived from a signal received by the wireless temperature-sensing unit (sensor) from the non-Wi-Fi radio transmitter (col. 14, lines 56-67 and thereinafter, it is further disclosed sensors may be deployed throughout the facility covered by system 700 to monitor and measure various environmental parameters associated with the network … network appliance 130). 
 	Regarding claim 58, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses wherein the wireless temperature-sensing unit (Fig. 8) comprises a power amplifier (380) and an antenna (390) and is configured to use the antenna (390) and the power amplifier (380) for transmitting radio messages for reception by one or more of the Wi-Fi access points (780) and for receiving data from the non-Wi-Fi radio transmitter (770/740/730) (see Fig. 7 and Fig. 8 for connection details and circuitry details.  In addition, col. 18, line 26 to col. 20, line 4, description of all elements of network monitor 720 are described, i.e., WLAN interface 380 is connected with one or more antennas 390A-N. WLAN interface 380 is used to receive and measure signals in the RF environment, primarily the signals from beacon emitters 730, but possibly also including other jammers and/or noise sources that are in the RF environment, if desired). 
 	Regarding claim 59, in addition to features recited in base claim 42 (see rationales discussed above), Smith also discloses a plurality of wireless temperature-sensing units (Fig. 8; 720) each comprising a radio transmitter (380&390) configured to transmit radio messages comprising temperature information for reception by a respective one or more of the Wi-Fi access points (780) (col. 15, lines 19-35 and thereinafter, it is also disclosed network monitor 720 delivers the measurements to positioning engine 710 over any type of network (i.e. wireless or wired networks).  A network monitor 720A communicates with access point 780A over wireless link 790A.  Col. 14, lines 65-67 and thereinafter, it is also disclosed the sensors 720 may measure the surrounding physical environment and report to the positioning engine 710 any number of measurements, including temperature, humidity, signal characteristics of beacon emitters 730 and other signal sources, etc), and further comprising a radio receiver (380) configured to receive and decode command data transmitted by the non-Wi-Fi radio transmitter using the non-Wi-Fi radio protocol (col. 18, lines 32-36, it is disclosed that WLAN interface 380 is used to receive and measure signals in the RF environment, primarily the signals from beacon emitters 730, but possibly also including other jammers and/or noise sources that are in the RF environment, if desired).
claim 60, in accordance with Smith reference entirety, Smith discloses a wireless temperature-sensing unit (720A, 720B, or 720C with connection details depicted in Fig. 8 and described in col. 18, line 26 to col. 20, line 4 and thereinafter.  At col. 14, lines 56-67 and thereinafter, it is disclosed network monitors 720, also referred to as conditioners, calibrators, or sensors may be deployed to monitor and measure various environmental parameters associated with the network) comprising: 
a temperature sensor (Fig. 8; 830) (col. 18, lines 47-53 and thereinafter, description details of sensors 830 are discussed); 
 a radio transmitter (Fig. 8; 380&390A-N) configured to transmit radio messages (measurements) comprising temperature information derived from the temperature sensor (830) for reception by one or more of the Wi-Fi access points (780A and 780B), wherein the wireless temperature-sensing unit (720A, 720B, or 720C) is not associated with the one or more Wi-Fi access points (780A, 780B and 780C) (col. 15, lines 19-35 and thereinafter, it is also disclosed network monitor 720 delivers the measurements to positioning engine 710 over any type of network (i.e. wireless or wired networks).  A network monitor 720A communicates with access point 780A over wireless link 790A.  Col. 14, lines 65-67 and thereinafter, it is also disclosed the sensors 720 may measure the surrounding physical environment and report to the positioning engine 710 any number of measurements, including temperature, humidity, signal characteristics of beacon emitters 730 and other signal sources, etc); and 
a radio receiver (Fig. 8; 380) configured to receive and decode command data (measure signals) transmitted by the non-Wi-Fi radio transmitter (730) using the non-col. 18, lines 32-36, it is disclosed that WLAN interface 380 is used to receive and measure signals in the RF environment, primarily the signals from beacon emitters 730, but possibly also including other jammers and/or noise sources that are in the RF environment, if desired).
 	Regarding claim 61, in accordance with Smith reference entirety, Smith teaches a  method of sensing temperature using a wireless temperature-sensing unit, the method (720A, 720B, or 720C with connection details depicted in Fig. 8 and described in col. 18, line 26 to col. 20, line 4 and thereinafter.  At col. 14, lines 56-67 and thereinafter, it is disclosed network monitors 720, also referred to as conditioners, calibrators, or sensors may be deployed to monitor and measure various environmental parameters associated with the network) comprising: 
	receiving and decoding a command from a non-Wi-Fi radio transmitter, using a non-Wi-Fi radio protocol, at a radio receiver of the wireless temperature-sensing unit (col. 18, lines 32-36, it is disclosed that WLAN interface 380 is used to receive and measure signals in the RF environment, primarily the signals from beacon emitters 730, but possibly also including other jammers and/or noise sources that are in the RF environment, if desired);  
	sensing a temperature using a temperature sensor (830) of the wireless temperature-sensing unit (720) (col. 14, lines 46-53 and thereinafter, it is also disclosed in verbatim that “Sensors 830 are shown connected to network interface 380. Sensor 830 may measure other environment variables local to the network monitor 720 such as temperature, humidity, RF noise, etc. In an alternate embodiment, sensors 830 need not be deployed. In various embodiments detailed herein, sensor measurements may be stored and/or transmitted to one or more remote devices.”);  and 
	transmitting a radio message comprising temperature information derived from the temperature sensor for reception by one or more Wi-Fi access points from a radio transmitter of the wireless temperature-sensing unit, wherein the wireless temperature-sensing unit is not associated with the one or more Wi-Fi access points (col. 15, lines 19-35 and thereinafter, it is also disclosed network monitor 720 delivers the measurements to positioning engine 710 over any type of network (i.e. wireless or wired networks).  A network monitor 720A communicates with access point 780A over wireless link 790A.  Col. 14, lines 65-67 and thereinafter, it is also disclosed the sensors 720 may measure the surrounding physical environment and report to the positioning engine 710 any number of measurements, including temperature, humidity, signal characteristics of beacon emitters 730 and other signal sources, etc).

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
Pertaining the objection of the drawings under 37 CFR 1.83(a), the Applicant states that “Applicant provides herewith a replacement page included an amended version of FIG. 2 … Entry of amended FIG.2 and withdrawal of this objection is respectfully requested.”  
The statement is noted but not persuasive.  As previously stated above, the replacement page of the drawings is not approved because it would constitute new 
	Pertaining the objection to the specification for failing to provide proper antecedent basis for subject matter recited in the claims, the Applicant states that “Applicant respectfully traverses the objection and submits the specification as filed provides adequate support for the claimed subject matter.  To advance the present application, however, applicant has amended paragraph [0050] and [0051] to clarify the description provided within the specification … Withdrawal of this objection is respectfully requested.”
	The statement is noted but not persuasive.  As previously stated above, the amendment to paragraphs [0050] and [0051] as proposed in the response filed on 01/14/2021 is acknowledged but it is not entered because it would constitute new matter for a rationale is that the instant application is a continuation of prior application 15/066,621 issued into patent number 9,544,236 and a continuation of prior application 14/127,838 issued into patent number 9,313,135.  And the disclosure of a continuation application must be the same as the disclosure of the prior-filed application. See MPEP § 201.07.   The disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application.

	Pertaining the rejection of claims 42-61 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith et al (US 7,324,824) (hereinafter “Smith”), the Applicant appears to disagree with the examiner’s position in reading Smith’s network monitor to correspond to the claimed limitation of “a wireless temperature sensing unit” and argues that “Smith does not teach transmitting temperature measurements to a Wi-Fi access point wherein the monitor is “not associated the one or more Wi-Fi access points.” As is recited in claim 42.”
	The argument is noted but not persuasive because of the following rationales.
	As clearly pointed out in the Office Action, in accordance with Figs. 7-8 and column, 14, lines 43-50: “Network monitors 720, also referred to as conditioners, calibrators, or sensors, may be deployed throughout the facility covered by system 700 to monitor and measure various environmental parameters associated with the network. The sensors 720 may measure one or more attributes of the signal (which may be any type of signal, including but not limited to an RF signal). A network monitor 720 is an example embodiment of network appliance 130.”  Network monitor 720 is corresponding to the claimed “a wireless temperature-sensing unit.”  And its details are further depicted a temperature sensor” (Fig. 8; 830); “a radio transmitter” (Fig. 8; 380&390A-N); and “a radio receiver” (Fig. 8; 380) in a manner as clearly pointed out and discussed above.  Since the network monitor is an element by itself, it is “not associated the one or more Wi-Fi access points.” Moreover, in column 18, lines 27-33 and thereinafter, it is further disclosed “Sensors 830 are shown connected to network interface 380. Sensor 830 may measure other environment variables local to the network monitor 720 such as temperature, humidity, RF 30 noise, etc. In an alternate embodiment, sensors 830 need not be deployed. In various embodiments detailed herein, sensor measurements may be stored and/or transmitted to one or more remote devices.”  From such disclosure, it is clear that the temperature measurements are transmitted to remote devices (i.e., access point).  Contradistinction with the Applicant’s argument, Smith does indeed teach all claimed limitations as presented in claim 42.
	Pertaining the rejection of the dependent claim 43, the Applicant appears to argue that “this passage of Smith contains no teaching of “multicast” transmission, as is recited within claim 43.  On the contrary, FIG. 7 of Smith shows purely one-to-one communication paths from the network sensors shown in FIG. 7 of Smith.”
	The argument is noted but not persuasive.  Smith’s network of Fig. 7 is a mesh network as disclosed in column 15, lines 38-52 and thereinafter.  In the mesh network, the messages or information are broadcasted between the elements in the network in a manner as described throughout Smith’s specification.  On the other hand, as clearly pointed out in the Office Action, in column 18, lines 47-53 and thereinafter, it is also .  As a result, Smith discloses all limitations in a manner as presented in claim 43.
	Examiner believes an earnest attempt has been made in addressing all of the Applicant’s arguments.  Due to the response fails to place the instant application in a favorable condition for allowance, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aljadeff et al. (WO 2006/120675).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.